Citation Nr: 0207862	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  96-40 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
claimed as secondary to asbestos exposure.

2.  Entitlement to service connection for glaucoma, claimed 
as secondary to asbestos exposure.

3.  Entitlement to service connection for cataracts, claimed 
as secondary to asbestos exposure.

4.  Entitlement to service connection for a psychiatric 
disorder, variously claimed as depression, post-traumatic 
stress disorder (PTSD), and a personality disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active military service from January 
1964 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Houston, 
Texas.

The Board remanded the issue to the RO for further 
development in February 1999.  Thereafter, in a June 2000 
decision, the Board denied the veteran's claims on the basis 
they were not well grounded.  He appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Veterans Claims Court).

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute eliminated the concept of a 
well-grounded claim.  In December 2000, the Veterans Claims 
Court vacated the Board's June 2000 decision and remanded the 
case for readjudication in light of the VCAA.  The Board 
again remanded the issue to the RO for further development in 
August 2001.  

In a letter dated in February 2002, the veteran requested 
that he be scheduled for a hearing before the Board.  In 
March 2002, the Board notified the veteran that he had been 
scheduled to appear at a hearing before a Member of the Board 
on May 16, 2002.  The veteran failed to report for the 
scheduled hearing.  He did not request a postponement of the 
hearing or present any explanation as to the reason for his 
failure to appear for the hearing.  Accordingly, the case is 
processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702(d).  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a lung disorder, 
claimed as secondary to asbestos exposure  pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  The remaining claims are ready for appellate 
review.


FINDINGS OF FACT

1.  There is no evidence of a glaucoma or cataracts during 
service or for many years after service separation.

2.  The post-service medical evidence does not relate the 
veteran's glaucoma or cataracts with asbestos exposure or 
with any event or occurrence of his military service.

3.  The veteran was diagnosed with a personality disorder in-
service and continues to receive treatment for a personality 
disorder.

4.  A personality disorder is not considered a disease or 
injury under the law for VA disability compensation purposes.

5.  PTSD is not currently shown based on the evidence 
submitted for the record.

6.  The post-service medical evidence does not relate the 
veteran's diagnosis of depression with any event or 
occurrence of his military service.


CONCLUSIONS OF LAW

1.  Glaucoma, claimed as secondary to asbestos exposure, is 
not shown to be incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  Cataracts, claimed as secondary to asbestos exposure, is 
not shown to be incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  Depression is not shown to be incurred in or aggravated 
by the veteran's active duty service; PTSD is not currently 
shown; and, a personality disorder is not a disability for 
which service connection can be granted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.127 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Laws and Regulations:  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2001).  That is to say, service 
connection for a psychiatric disorder, such as a psychosis, 
may be established based on a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  However, congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2001).

Factual Background:  Service medical records reveal that the 
veteran sought treatment for complaints of depression, 
insomnia and loss of appetite in October 1964, shortly after 
entering the United States Coast Guard.  A provisional 
diagnosis of situational depression was noted and he was 
referred for psychiatric consultation.  An initial 
psychiatric evaluation resulted in a diagnosis of acute 
situational maladjustment and a recommendation that he be 
admitted to a hospital for psychiatric treatment.  He was 
admitted to the U.S. Naval Hospital at Camp Pendleton, 
California, with a diagnosis of immature personality.  The 
narrative summary reveals that the veteran was worried about 
his wife and family problems.  During an argument with a 
shipmate he had swung a fire ax at the other individual.  
After hospitalization for about two weeks, the final 
diagnosis was passive aggressive personality, with 
symptomatic depression.  He continued to complain of 
depression and was diagnosed with depressive reaction.  

The veteran's October 1967 discharge/reenlistment examination 
noted no psychiatric abnormality.  Further, the clinical 
evaluation of his eyes were normal.  A Report of Medical 
Survey dated in February 1968 reflects that the veteran was 
again referred for psychiatric evaluation because of 
recurrent emotional disturbances secondary to familial-
service conflicts.  It was found that the veteran had a basic 
character and/or behavior disorder of lifelong duration and 
that he was unsuitable for further military duty.  The 
diagnosis was passive aggressive personality.  Examination 
for discharge in April 1968 was negative for any abnormality 
of his eyes.

In November 1976, the veteran filed a claim for service 
connection for "Character and Behavior Disorder."  He 
stated that he had a nervous breakdown in service about July 
1965.  He indicated that he had not received treatment since 
service.  In a November 1976 rating decision, the RO noted 
that the veteran had been treated for immature personality 
with the subsequent revision of his diagnosis to passive 
aggressive personality and that he had been discharged for 
this reason.  The RO also noted that the veteran had received 
no psychiatric treatment subsequent to service.  The RO 
denied service connection for passive aggressive personality 
disorder.  He was notified that a "personality disorder . . 
. is not a disability for which compensation may be paid."

In October 1995, the veteran filed additional claims for 
service connection for chronic glaucoma and cataracts due to 
exposure to asbestos.  Private medical records revealed 
treatment for traumatic glaucoma and cataracts for the period 
from March 1992 to August 1992.  VA outpatient treatment 
records reflect that the veteran was treated for cataracts in 
July 1993.  Also, a July 1993 psychiatric evaluation included 
a diagnosis of opiate dependence.  In August 1994, he was 
diagnosis with heroin and opioid dependence.  

By rating action dated in May 1996, the RO denied service 
connection for, among other things, glaucoma and cataracts, 
including as secondary to asbestos exposure in service.  The 
veteran appealed.  Subsequently, additional medical evidence 
was associated with the claims file, including medical 
records from the Texas Department of Criminal Justice, 
Institutional Division.  These records included treatment for 
glaucoma.  In February 1996, it was noted that the veteran 
had threatened to kill the guards and an impression of acute 
psychosis with violence was noted.  The veteran was admitted 
to a medical facility.  A notation dated in April 1996 
reflects that the veteran was threatening suicide and that he 
had recently been in "J 4" and returned with no Axis I 
diagnosis.  In 1997, the veteran was treated for traumatic 
glaucoma.

In September 1997, the veteran claimed service connection for 
PTSD.  He stated that he was undergoing counseling in the 
Texas Department of Criminal Justice.  He reported that he 
had PTSD as a result of the emotional trauma of "being 
confined at sea for days at a time" and "racial 
indifference."  He related that he "became the victim of 
numerous racial epithets, intimidation and subsequently a 
racial attack."

In a December 1997 VA general medical examination, the 
veteran reported that he was in the Coast Guard from 1964 to 
1968.  He was incarcerated from 1975 to 1981 for robbery and 
from 1984 to 1987 for theft.  He was again incarcerated from 
1990 to 1993 for selling drugs.  He was on parole from 1993 
to 1994 but was returned to prison in 1994 because of a 
parole violation.  The examiner noted that the veteran 
reported that he had been treated for depression in service, 
that he had a long history of drug abuse, and that medical 
records from the Texas Department of Correction included a 
number of progress notes referring to his depression.  At 
that time, the examiner specifically reported that there was 
no relationship between the veteran's glaucoma and/or 
cataracts and claimed asbestos exposure in service.  The 
physician reported this to the veteran, who indicated that he 
had not intended to file a claim for his eyes related to 
asbestos exposure.

The veteran was accorded a VA PTSD examination for disability 
evaluation purposes in January 1998.  The examiner noted that 
information was obtained from the veteran as well as review 
of his claims folder and records from the Texas Department of 
Corrections (TDC).  It was noted that the TDC records showed 
that the veteran had requested psychiatric help numerous 
times, but had always rejected any suggestion of medication.  
After examining the veteran and reviewing his records, the 
examiner diagnosed opiate dependence, in full remission, 
personality disorder, not otherwise specified with Cluster D, 
but not PTSD.  The examiner offered the following comments:

After reviewing the veteran's TDC 
psychiatric notes which are not available 
in his C file, and after reviewing his C 
file, it is my impression that this veteran 
primarily has a character disorder.  At 
times he resorts to threats of suicide when 
he is in a situation which he perceives to 
be intolerable.  This has happened several 
times, most recently, in February of 1996.  
The veteran was hospitalized in the 
psychiatry unit at Jester 4 of TDC.  His 
discharge diagnosis from that 
hospitalization was antisocial personality 
disorder.  Additionally, during this period 
of incarceration, the veteran had two MMPI, 
the first set of scores was consistent with 
a conversion disorder, and the second set 
of scores was consistent with some 
depression.  However, the veteran 
persistently refused any treatment that was 
offered to him.  Again this supports the 
diagnosis of personality disorder as his 
primary diagnosis.  

In a February 1998 rating action, the RO denied service 
connection for PTSD and depressive reaction.  The veteran 
appealed.  Further, he requested that his claim for service 
connection for a personality disorder be reopened in March 
1998, which the RO denied by rating decision dated in May 
1998.  

In February 1999, the Board remanded the veteran's claims to 
the RO to afford him a hearing.  The veteran was scheduled 
for a hearing in March 1999, but he requested that the 
hearing be rescheduled until after September 30, 1999.  He 
explained that he was awaiting a review for parole 
consideration.  He was then scheduled for a hearing for 
October 1999.  However, in September 1999, the veteran wrote 
that he would be unable to attend the October hearing due to 
his incarceration and that he was unable to say when he would 
be available for a hearing.  In October 1999, he submitted an 
affidavit in support of his claim.  In a letter received in 
November 1999, he stated that he would like to have his 
complete psychiatric file and medical records available at 
his hearing and he reported that he was making arrangement 
with the Texas Department of Criminal Justice (TDCJ) Medical 
Records Department to have his records forwarded to VA.

In a letter dated in January 2000, the veteran requested that 
the RO "have a hearing on my claim, based on the evidence 
they have.  I won't be able to appear at any hearing any time 
soon.  But I would like my claim settled A.S.A.P."  He again 
requested that his TDCJ records be included in his file.  The 
veteran stated that it was his contention that the diagnosis 
of a personality disorder given when he was leaving the 
service in April 1968 was a misdiagnosis, and that he was in 
fact suffering from PTSD/depressive reaction.

In a statement dated in April 2000, the veteran's 
representative argued that the case should again be remand 
for another psychiatric examination and to consider the 
possibility of a video hearing.

Legal Analysis:  Based on the evidence of record and the 
applicable laws and regulations set forth above, the Board 
finds that the veteran's eye complaints are not related to 
asbestos exposure or military service.  Further, a 
personality disorder is not a disability for which service-
connection can be granted and a diagnosis of PTSD is not of 
record.  Finally, there is no medical nexus between the 
veteran's complaints of depression and military service and 
the claim must be denied.  

Claims for Glaucoma and Cataracts

With respect to the veteran's claims for entitlement to 
service connection for glaucoma and cataracts due to asbestos 
exposure, the Board finds that the claims must fail.  First, 
service medical records are completely negative for 
complaints of, treatment for, or diagnoses of glaucoma or 
cataracts, or for any eye injury.  Therefore, there is no 
evidence that the veteran experienced a chronic eye disorder 
in service.

Next, the Board places significant probative value on the 
medical records indicating that the veteran did not develop 
glaucoma or cataracts until more than 20 years after his 
release from military service.  Even if the veteran had 
experienced eye symptomatology in service, including a 
claimed eye injury, the Board finds that the post-service 
diagnoses of glaucoma and cataracts are too remote in time to 
support a finding of in-service onset, especially given the 
lack of continuity of symptomatology during the multi-year 
gap between military service and subsequent diagnoses.  
Further, none of the treating physicians have attributed the 
veteran's glaucoma or cataracts to asbestos exposure or to 
any incident during active military service.

The Board is also persuaded by a VA examination report dated 
in December 1997, which specifically concluded that there was 
no causal relationship between glaucoma and/or cataracts and 
the alleged asbestos exposure during military service.  Of 
note, at the time of the examination, the veteran reported to 
the examiner that he did not intend to file a claim for 
glaucoma and cataracts and appeared accepting of the 
examiner's explanation that there was no relationship between 
his eye disorders and asbestos exposure.  Therefore, the 
Board finds no in-service evidence of a chronic eye disorder 
of any kind, no post-service evidence of treatment for eye 
disorders for many years after service separation, and no 
medical nexus between the veteran's current diagnoses of 
glaucoma and cataracts and military service.  As such, the 
claims must be denied.

Claim for a Psychiatric Disorder

The veteran claims entitlement to service connection for a 
psychiatric disorder, variously claimed as depression, PTSD, 
and a personality disorder.

Personality Disorder:  The Board note that the veteran was 
diagnosed with a personality disorder in service.  
Nonetheless, a personality disorder is not a disability 
within the meaning of the law providing for VA compensation 
benefits.  38 C.F.R. § 3.303(c).  As such, to the extent the 
veteran is seeking compensation for a personality disorder, 
the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Parenthetically, the Board notes that the RO denied the 
veteran's claim for service connection for a personality 
disorder in November 1976 on the grounds that this was not a 
disability under the law.  This decision was based upon 
service medical records which reflect that he was released 
from service because of a passive aggressive personality.  
Nonetheless, in view of the fact that service connection 
cannot, as a matter of law, be established for a personality 
disorder, the doctrine of new and material evidence is not 
relevant.  The issue of entitlement to service connection for 
a personality disorder is controlled by the law, not the 
evidence, and the issue must necessarily be denied regardless 
of the legal posture of the claim.

PTSD:  To the extent the veteran contends that he was 
actually suffering from PTSD during service but that his 
symptoms were misdiagnosed as a personality disorder, the 
Board stresses that post-service medical evidence does not 
indicate that he is currently being treated or has ever been 
treated for PTSD.  Post-service medical evidence shows 
current treatment for paranoid personality features, 
antisocial personality, and adjustment disorder with 
depressed mood.  However, there is no indication in the file 
that PTSD is currently manifested.  The Board also places 
significant probative value on a VA PTSD examination 
undertaken in January 1998, which specifically found no 
evidence of PTSD.  In addition, the service medical records 
do not show complaints of, treatment for, or diagnosis of 
PTSD.  Thus, PTSD is not demonstrated in service or 
thereafter by competent medical evidence.  Accordingly, the 
Board must deny the veteran's claim for service connection 
for PTSD.

Depression:  To the extent the veteran maintains that he is 
entitled to service connection for depression, the Board 
finds that the claim must also be denied.  

While service medical records show that the veteran sought 
treatment for complaints of depression in November 1964 and 
that a diagnosis of depressive reaction was noted, subsequent 
service medical records reflect that an extensive psychiatric 
evaluation resulted in a diagnosis of passive aggressive 
personality.  Likewise, when he was evaluated in 1968 for 
emotional disturbances, the diagnosis was again passive 
aggressive personality.  While the personality disorder was 
productive of symptomatic depression, no chronic acquired 
psychiatric disability was identified in service.  Therefore, 
there is no evidence of a superimposed disease or injury 
during the veteran's military service that resulted in 
psychiatric disability separate and apart from the 
personality disorder.  

Further, post-service medical evidence shows that the veteran 
sought treatment for complaints of depression on several 
occasions in recent years.  However, when he was hospitalized 
in a psychiatry unit in February 1996, his discharge 
diagnosis was antisocial personality disorder.  Moreover, a 
comprehensive VA PTSD examination in January 1998 resulted in 
a diagnosis of a personality disorder.  In addition, no 
acquired psychiatric disorder was identified when he was in a 
psychiatric unit in prison in 1996 or on VA psychiatric 
examination in January 1998.  As such, no chronic acquired 
psychiatric disability has been identified in the post-
service medical records.  Furthermore, there is no medical 
evidence tending to show that the in-service symptoms 
represented a chronic acquired psychiatric disorder rather 
than a personality disorder.  

At no time has a medical professional indicated that any of 
the veteran's post-service psychiatric symptoms are in any 
manner related to his military service or that they began 
during service.  Thus, the only evidence linking the 
veteran's current psychiatric symptoms to his military 
service consists of his own statements.  Even accepting his 
statements as true, he does not have the medical expertise to 
render a probative opinion as to medical diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Because no medical 
evidence of a current chronic acquired psychiatric disorder 
is shown, the Board concludes that the claim of entitlement 
to service connection for an acquired psychiatric disorder, 
to include depression, must be denied.

In denying the veteran's claims, the Board has considered the 
veteran's statements that he suffered from his claimed 
disabilities beginning in military service.  Although his 
statements may be probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The assertions are of little probative 
value in light of the other objective evidence of record 
showing no relationship between military service and his 
current eye disorders, and the evidence reflecting no 
psychiatric disorder for which compensation could be awarded.  
The veteran lacks the medical expertise to offer an opinion 
as to the existence of any current disorder, as well as to 
medical causation of any current disability.  Id.  

Finally, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  Additionally, in August 2001, VA 
issued regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran was given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  Further, the Board 
notes that the RO provided the veteran with a letter 
outlining his rights under the VCAA in November 2001.  
Moreover, the veteran requested and was provided with an 
opportunity to appear at a personal hearing but withdrew his 
request due to his inability to appear.  

In addition, the claims have been the subject of two Board 
remands in February 1999 and August 2001.  Next, the veteran 
underwent two VA examinations specifically to address the 
issues on appeal.  Further, it appears that extensive medical 
records from the Texas Department of Criminal Justice have 
been associated with the claims file.   As such, the Board 
finds that the record as it stands is sufficient to decide 
the claims and no additional development on these issues is 
needed.  Therefore, the Board finds that the mandates of the 
VCAA have been satisfied.


ORDER

The claim for entitlement to service connection for glaucoma, 
claimed as secondary to asbestos exposure, is denied.

The claim for entitlement to service connection for 
cataracts, claimed as secondary to asbestos exposure, is 
denied.

The claim for entitlement to service connection for a 
psychiatric disorder, variously claimed as depression, PTSD, 
and a personality disorder, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

